Order entered May 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00074-CR

                                 RAYFORD HIGH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57938-Y

                                            ORDER

   The Court REINSTATES the appeal.

   On May 18, 2015, we ordered the trial court to make findings regarding why the court reporter

had not filed the reporter’s record of the hearing on appellant’s amended motion to reconsider the

motion to suppress, On May 27, 2015, the court reporter filed the missing record. Therefore, in the

interest of expediting the appeal, we VACATE the May 18, 2015 order.

   Appellant’s amended brief shall be due within THIRTY DAYS of the date of this order.

                                                      /s/   LANA MYERS
                                                            JUSTICE